DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claims Status

2.	The response filed on 10/14/2022 has been entered and made of record.
3. 	Claims 1, 3, 6, 8, 11, 13, 16 and 18 have been amended.
4.	Claims 1-20 are currently pending.

                                                     Response to Arguments
5.	The applicant's arguments filed on 10/14/2022  regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.
Regarding non-statutory obviousness-type double patenting rejection, examiner acknowledged Applicant's arguments and noted that while the filing a terminal disclaimer would be premature at this time (as the claims could change during examination), Applicant would be amenable to filing a terminal disclaimer in the event that the instant application is otherwise allowed. Non-statutory obviousness-type double patenting rejection is maintained until such time as the application is in condition for allowance and/or filing a terminal disclaimer.

Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-28 of Patent No.(US 9,894,624 B2), 1-20 of Patent No.(US 10,244,494 B2) and 1-19 of Patent No.(US 10,945,224 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No.(US 9,894,624 B2), 1-20 of Patent No.(US 10,244,494 B2), 1-19 of Patent No.(US 10,945,224 B2) all disclose the method for  transmitting or receiving broadcast and synchronization signal that are mapped to different resources in a wireless communication system. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1, 3, 4, 5, 6, 8, 9, 10, 11, 13, 14, 15, 16, 18, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (US 6,233,466 A1) hereinafter “Wong” in view of KIM et al. (US 2009/0196279 A1), hereinafter “Kim”.
Regarding claim 1, Wong discloses a method performed by a terminal in a wireless communication system (Figs. 2, 3, system and method is provided for adaptive downlink beamforming in wireless communication), the method comprising: 
receiving, from a base station (Fig. 3, column 6, line 58-67; control signal beam transmitting/receiving during a time slot), a downlink signal of a plurality of downlink signals in a synchronization period (Fig. 3, column 6, line 58-67; period of the total beam sweeping cycle), the downlink signal including a broadcast signal and a synchronization signal (Fig. 3, column 6, line 58-67; a primary synchronization code (Cp), a secondary synchronization code (Cs), a broadcast control channel (BCCH), and a paging control channel (PCH)); and 
identifying a position of the downlink signal in the synchronization period (Fig. 3, for e.g. total number of beams = 9; position of beam 7 is 7 slots from beam 1 and 2 more slots to beam 9; position of beam 6 is 6 slots from beam 1 and 3 more slots to beam 9) based on an index of the downlink signal (Fig. 3, column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; index of the beam number in the sweep cycle) in the synchronization period (Fig. 3, column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; number of beams per sweep cycle), 
wherein the broadcast signal (Fig. 3, column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; unique beam identification number (BID) in the BCCH of each beam) includes information indicating a position of the synchronization period in a frame including a plurality of subframes (Fig. 3, column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; position of the of beam depending on total number of beams i.e. M is the number of beams per sweep cycle and beam index i.e. i is the index of the beam number in the sweep cycle ).  
Wong does not explicitly disclose “the synchronization signal comprises a primary synchronization signal and a secondary synchronization signal that are received on different symbols”.
However, Kim from the same or similar field of endeavor discloses the synchronization signal comprises a primary synchronization signal and a secondary synchronization signal (Figs. 1, 2, paragraphs [0061], [0066], [0067], secondary sync channel OFDM symbol 101-A has to be placed adjacent to the primary sync channel OFDM symbol 100-A) that are received on different symbols (Figs. 1, 2, paragraphs [0061], [0066], [0067], last two OFDM symbols in a sub-frame are a secondary sync channel symbol and a primary sync channel symbol).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the synchronization signal comprises a primary synchronization signal and a secondary synchronization signal that are received on different symbols” as taught by Kim, in the system of Wong, so that it would provide using the synch signal transmission method, thereby smoothly performing handover and reducing battery power consumption of a mobile station (Kim, paragraph [0034]).

Regarding claim 3, Wong discloses the broadcast signal and the primary synchronization signal are received on consecutive symbols (Fig. 3, column 6, line 58-67; column 7, line 1-6 primary and secondary synchronization codes (Cp and Cs) are transmitted simultaneously during a short 0.0625 ms (256 chip) interval at the beginning of the time slot; BCCH and PCH channel information is transmitted during the remainder of the time slot; PCCH and PCH channel information is repeated in all the time slots).

Regarding claim 4, Wong discloses the index of the downlink signal is identified based on a scrambling of a signal transmitted on a broadcast channel of the  broadcast signal (column 8, line 61-67; column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; beam selection filters, and/or receive the filters from the base station, either using the broadcast channels or by sending request messages).

Regarding claim 5, Wong discloses transmitting, to the base station, a feedback signal for indicating at least one of the plurality of downlink signals, the plurality of downlink signals indexed in an ascending order in the synchronization period, and wherein the plurality of downlink signals corresponds to a plurality of transmission beams (column 4, line 4-15; column 8, line 61-67; column 9, line 7-9; column 10, line 41-45; after a predetermined sweep cycle period, the control signal beam is then retransmitted again in the same direction; typically, during this cycle period control signal beams are also transmitted in other specified directions; for example, control signal beams sweep around the base station once during each cycle, similar to the operation of a lighthouse; other patterns may also be used to achieve the same effect of alternately transmitting a sequence of control beams in distinct directional sectors of the cell during distinct time slots, so that the entire cell is covered by the collection of beams after a cycle period has passed).

Regarding claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.
Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.
9.	Claims 2, 7, 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (US 6,233,466 A1) hereinafter “Wong” in view of KIM et al. (US 2009/0196279 A1), hereinafter “Kim” in view of Malladi et al. (US 2008/0089282 A1), hereinafter “Malladi”.
	Regarding claim 2, Wong in view of Kim disclose the method according to claim 1.
Neither Wong nor Kim explicitly discloses “the synchronization signal indicates a cell identity of the base station, and wherein the broadcast signal is scrambled based on the index of the downlink signal”.
However, Malladi from the same or similar field of endeavor discloses the synchronization signal indicates a cell identity of the base station, and wherein the broadcast signal is scrambled based on the index of the downlink signal (Fig. 6, paragraph [0056]; code sequences for SCH can be employed for cell identification; code sequences for, BCH can be utilized for (a) CP timing, (b) system bandwidth, and (c) other system information such as base station antenna configuration, peripheral cell information, etc).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the synchronization signal indicates a cell identity of the base station, and wherein the broadcast signal is scrambled based on the index of the downlink signal” as taught by Malladi, in the combined system of Wong and Kim, so that it would provide cell acquisition and sequences for acquiring cell information employing synchronization channels and a broadcast channel (Malladi, paragraph [0003]).

Regarding claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.
Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414